*941Appeal from a decision of the Unemployment Insurance Appeal Board, filed September 15, 2003, which ruled that claimant was disqualified from receiving unemployment insurance benefits because her employment was terminated due to misconduct.
Substantial evidence supports the decision of the Unemployment Insurance Appeal Board ruling that claimant was disqualified from receiving unemployment insurance benefits because she lost her employment as a dental assistant due to misconduct. The record establishes that claimant called in sick on three consecutive days because she was upset with the employer for issuing her paychecks that bounced. Although claimant had just cause to be upset, we find no reason to disturb the Board’s decision inasmuch as claimant misrepresented to the employer her reasons for failing to report to work (see Matter of Fowler [Sweeney], 242 AD2d 768 [1997]; Matter of Sanford [Levine], 52 AD2d 1024 [1976]).
Crew III, J.P., Peters, Spain, Carpinello and Mugglin, JJ., concur. Ordered that the decision is affirmed, without costs.